DISSENTING OPINION.
GRAVES, J.
It was my intent to write a dissenting opinion in this cause before the principal opinion was handed down, but press of work prevented. I now avail myself of that privilege upon the pending motion for rehearing. It is perhaps well that the delay occurred, because an exceedingly inter- • esting question is suggested by the motion not theretofore mentioned in the brief, and the whole subject can now'be covered. Our rule 21 provides that a motion for rehearing “must be founded on papers showing clearly that some question decisive of the case, and duly submitted by counsel has been overlooked by the court, or that the decision is in conflict with an express statute, or with a controlling decision to which the attention of the court toas not called through neglect or inadvertence of counsel
Under this rule, the motion calls our attention for the first time to a statute and two of our decisions, which counsel urge as conclusive of this case and we think rightfully. These matters, as well as others, I *525shall discuss in the course of what I shall have to say of the record before ns.
There is one matter discussed in the principal opinion that I shall dismiss with but short notice, although our brother Lamm has labored long to announce the doctrine. I concede that a court has the right to reverse its previous rulings even in the same case, as in the case at bar we have done, if the majority' opinion stands, which I think will be the result. I concede that courts do this as an exception to the general rule, which general rule precludes such a course. I concede further that the object of the general rule was to put an end to the reexamination of questions once fully examined. I agree further that the object, of the general rule, as stated in the opinion of our brother, was to prevent parties litigant from speculating “on changes in the personnel of a court” and to furnish a remedy for “an itch to reopen questions foreclosed on first appeal.” Of course, litigants might with propriety suggest that a further object of the rule was to likewise protect holders of minority views on the first hearing from the afflictions of this itch, and the dire result of speculation on the changed personnel of the court.
• But this is by the wayside, and I once for all concede that under the well considered authorities a court has the right to change its mind, even though the personnel thereof happens to be changed' at the time. Judges come and go, but the court remains forever. I desire to discuss but two or three propositions.
I, In the motion for rehearing it is urged that the petition in this case fails to state a cause of action because there is wanting an allegation which our statute says must be in such petition. When it is remembered that this ease is here upon a demurrer to the petition this matter becomes of vital importance to an orderly disposition of the case. That the point was *526not raised before tbe present opinion was written cannot avail this court, nor the opposing litigant at this time. Neither this court nor the opposing litigant can hide behind the fact that it was not raised sooner, because our own rule provides that if a statute or controlling decision has been overlooked, the motion for rehearing is the proper time and place to bring such matters to the attention of the court.
Our statute, Revised Statutes 1909, section 11,508, provides: “No suit or action in any of the courts of this State, either at law or in equity, shall hereafter be maintained by any person or corporation, against any other person or corporation, for the determination of the title to, or for the recovery of the possession of, any lands which shall have been sold for taxes, or any interest in any such lands, or for the setting aside or cancellation of any tax deed or sale of land for taxes alleged to have been void, voidable or defective, ■ unless such person or corporation so seeking to recover such lands, or some interest therein, or the setting aside of such tax deed or tax sale, shall in his petition offer to refund to the defendant therein, or to such other person or corporation, from whom and against whom such recovery is sought, in such action, all taxes paid by such defendant, or other persons, and his grantors, remote or immediate, or by those under whom he claims, together with interest thereon from the date of payment of such taxes to the date of the judgment in such action.”
That this is a suit falling within the terms of this statute there can be no doubt. That the petition contains no such allegation there can be no doubt. Under such circumstances the petition cannot be held good without wiping out this statute. Nor can it be held good without overruling the very recent cases. But as we are now in the overruling business in the case at hand, the latter step above mentioned might be one easily taken. Not so, however, with the first.
*527A compliance with the statute in the matter of pleading is held to be a condition precedent to th'e maintaining of a suit. Not only so, but we have held that the statute must be construed strictly. [Manwaring v. Missouri Lumber & Mining Co., 200 Mo. l. c. 730.] In that case we said of this statute: “Besides, the act malees it a condition precedent to the maintenance of such suit that the plaintiff therein shall, in his petition, offer to refund to the defendant therein, or to such other person or corporation from whom and against whom such recovery is sought, all taxes paid by such defendant or other person. . . •. The act is in derogation of the common law, and should be strictly construed, but it would require a very liberal and unwarranted construction to give it the construction sought to be placed upomit by plaintiff. ’ ’ •
And further speaking of this statute, in the case of Haarstick v. Gabriel, 200 Mo. l. c. 245, Valliant, J., said: “But by the Act of March 6, 1903, a new legal obligation was imposed on an owner who should suffer his land to be sold for taxes, an obligation that did not .exist before; it was the obligation to refund or offer to refund to the holder of the tax deed the taxes that had been paid and interest thereon. ’ ’
It was nearly two years from the time Bacon purchased this property before the present action was begun. Under the plain provisions of the statute there should have been an offer to pay the taxes paid by Bacon, together with the interest thereon. Learned counsel for plaintiff evidently overlooked the statute, then the Act of 1903, and not in the Revised Statutes of 1899. For this oversight he alone is responsible.
So we say that unless this court desires to repeal by its judgment this solemnly enacted law, the motion for rehearing should be sustained, to the end that our opinion and judgment may be put aright, which opinion and judgment should be the affirmance of the judgment nisi.
*528II. The majority opinion is clearly in error on another question. It says: “If plaintiff can show notice to Bacon of all the facts alleged in his amended bill, so much the better. But if he fail to show notice, and the facts develop again as before, he is entitled to relief not only on the ground of inadequacy of consideration but because of such accident, surprise, hardship and unfairness as naturally account for the inadequacy.”
This is a direction to the trial court to find for Mangold at all events. It amounts to that. Now, in the former trial there was some evidence that the defendants in the tax suit, including Mangold, had knowledge that this land was advertised for sale under a tax judgment. When the case was here before upon this point we said: “If the case is to be retried another bit of evidence deserves some consideration at the hands of the chancellor. Daniel Cochran was a witness in behalf of the plaintiff. His testimony strongly tends to indicate that the plaintiff knew that this land was advertised for sale under a tax judgment. The testimony is not as clear as it might be, but no effort was specially made to develop the point. As we have indicated, the theory of plaintiff seems to have been that when he had shown a payment of taxes prior to the judgment, that of itself voided the judgment, and no further proof or pleadings was necessary. This theory is erroneous. So that if upon retrial it should develop, that the evidence, as Cochran’s “testimony (fragmentary and incomplete as it is) tends to show, shows that plaintiff in fact knew that the land was advertised for sale under what he (plaintiff) claimed was a voidable judgment, and plaintiff with that knowledge stood aloof and gave no notice to protect purchasers under such judgment, there would be no doubt that plaintiff would be estopped from undertaking to attack a title that he thus permitted to pass. At least it Would be a serious matter for consideration *529in a fair disposition of the case. There is nothing in the present record to show that defendant had knowledge such as to place him npon inquiry, as in the case of Zweigart v. Reed, 221 Mo. 33.”
The opinion previously properly related the facts, hut under the present opinion, if the facts are substantially as before, we direct a decree for Mangold. Suppose upon retrial, even on the same evidence, dr upon evidence somwhat stronger and more pointed, it is shown that the defendants in the tax sale had actual knowledge of such sale, and stood out and rested in silence whilst Bacon with no knowledge of the alleged defect in the title, bought the land, can it be said that a court of conscience would tolerate that act upon the part of Mangold, the debtor in the tax judgment? Ye think not. Yet, that is this case, and we practically give directions for a judgment below. In this the opinion is in error.
III. (a) The opinion is further in error when it says that the State’s lien was discharged by the payment of taxes alone. This holding is in the face of an express statute.
Section 11495, Revised Statutes 1909 (section 9301, Revised Statutes 1899), so far as applicable, reads: “The collectors of the respective counties . . .. shall proceed to collect the taxes contained in such ‘back tax book’ as herein required, and any person interested in or the owner of any tract of land or town lot contained in said ‘back tax book’ may redeem such tract of land or town lot, or any part thereof, from the State’s or such city’s lien thereon, by paying to the proper collector the amount of the original taxes, as charged against such tract of land or town lot described in said ‘back tax book,’ together with interest on the same from the day npon which said tax first became delinquent at the rate of ten per cent per *530annum and the costs: Provided, that if suit shall have-been commenced against any person owing taxes on any tract of land or town lot contained in said ‘bach tax booh/ for the collection of taxes due on the same, the person desiring to redeem any such tract of land or town lot shall, in addition to the original tax and the interest and costs accruing under this article, pay all necessary costs incurred in the court where the said suit is pending, together with such attorney’s fees as the court may allow.”
This statute provides how the State’s lien shall be released and discharged. If suit has not been brought a party interested “may redeem such tract of land . . . from the State’s . . . lien thereon, by paying to the proper collector the amount of the original taxes . . . together with interest on the same from the day upon which said tax first became delinquent at the rate of ten per cent per annum and the costs. ” This is one method of redeeming from the State’s lien. This method must be invoked, however, prior to suit to enforce the lien. The word “costs” as herein used refers to certain charges due the officers for making up the delinquent tax book. If suit to enforce the State’s lien has been brought, then the statute provides other things to be done than the mere payment of taxes, interest and the costs above mentioned. The proviso contained in the statute above quoted applies to the situation after suit has been brought. Under that proviso the redemption is not complete, nor is the State’s lien discharged until the party desiring to release from the State’s lien shall “in addition to the original tax and the interest and costs accruing under this article, pay all necessary costs incurred in the court where the said suit is pending, together with such attorney’s fees as the court may allow.” The payment of these court costs are made by the statute a condition precedent to a redemption of the land from the State’s lien. The plain *531wording of this statute is overlooked by my learned brother in the opinion.
(b) But a step further. We have a statute (Revised Statutes 1909, section 11505’) which says to'whom the payments shall be made. That statute reads: “ Any party interested in any tract of land or town lot may pay the taxes, interest and costs thereon, after the commencement of suit, and before sale, by paying to the collector the amount of such taxes and interest, and by payment to the circuit clerk of all costs thereon.”
If the party desires to redeem land after suit he must pay at two places, (1) to the collector the taxes, interest and costs provided for by the revenue statute, and (2) to the clerk of the circuit court, the court costs. This statute Mangold knew, or in law must be held to have known. Under it he knew the collector was not attempting to give him a statement of more than the items which were payable to the collector. He knew, or in law must be deemed to have known that there were court costs which had to be paid to the clerk of the circuit court before the lien of the State was discharged. He knew that he had been sued, and from that fact 'must follow the others. So we repeat, as was said in the original opinion in this case, that the petition is, in so far as it attacks the judgment, bad because it fails to charge that the collector agreed to see that the suit was dismissed. I concede that if the collector had received the taxes; interest and costs, and agreed to dismiss the cáse, then Mangold could have relied thereon, and if knowledge of this was brought home to Bacon, the plaintiff should recover. But there is neither pleading nor proof to this effect either at the previous hearing here or the one now. The law divided the payments in twain, and under it the duty was imposed upon the collector to receive that which was coming to him, but he was not authorized to receive that portion which was payable to the circuit clerk. We have to deal with this case as if the plain*532tiff, Mangold, was as familiar with the statutes as is this court. In the present case, I should say more so, for the majority opinion seems to have lost sight of all these statutes. •
IV. Nor do I concur in the majority opinion wherein is announced the new doctrine for this State that mere inadequacy of price alone may be held sufficient to avoid a sale under a tax execution. Upon the previous hearing we announced the rule that mere inadequacy of price alone would not authorize the setting aside of a deed made under such an execution sale. We then said and now say that such is the rule in this State, as shown by the overwhelming weight of cases in this State. The present opinion expressly overrules that opinion upon that point. Our learned brother says: “There is a question here not involving that of notice to Bacon of the payment of taxes before judgment, viz.: May an inadequacy of consideration in a judicial sale, so gross as to shock the conscience, ever, without more, be sufficient ground in equity to set aside a sheriff’s deed?”
After discussing the case law upon the subject he answers the question thus:
“The majority opinion closed and locked a door heretofore open for use to reach relief in extreme and aggravated cases. That door should be left open —not only so, but used in this case on the facts here before, even if no other ground of relief appears. In so far as the majority opinion is in conflict herewith, it should not be followed.
“We hold further that under the facts here before, the bid was so unconscionable that the judgment setting it aside should have been affirmed; and that if substantially the same facts appear at the next trial, the chancellor should annul it as a cloud upon Man-gold’s title. Such a bid under such circumstances was a real ‘danger signal of equities behind.’ ”
*533I do not subscribe to the doctrine thus announced, because I think it extremely dangerous, as I shall attempt to show, after I have discussed the cases. I desire first to take the Missouri cases relied upon by my learned brother.
The first is Guinan v. Donnell, 201 Mo. l. c. 202. In that case where the price paid was three per cent of the value, Burgess, J., did use this language: “It has always been held by this court that inadequacy of price alone will not justify the setting aside of a sheriff’s sale of real estate under execution, unless the price is so inadequate as to shock the moral sense and outrage the conscience. Then courts will interfere to promote the ends of justice. [Railroad v. Brown, 43 Mo. 294; Holden v. Vaughn, 64 Mo. 588; Knoop v. Kelsey, 121 Mo. 642; Davis v. McCann, 143 Mo. 172.] ” But even in that case the distinguished jurist later on brings to his consciousness of the law outside fraudulent circumstances, which when coupled with the unreasonable price, made the judgment nisi good. In the opinion he further says: “But even if the judgment and decree cannot be sustained upon the ground of inadequacy of price alone, yet when such inadequacy is considered in connection with the fact that Forsee was the attorney of M. S. C. Donnell in defending the suits wherein the judgments were rendered under which the lands were sold, and the action and conduct of Forsee in regard to- the levy by the sheriff, and the sale of the lands under execution for which Guinan is alike bound, there can be no question as to the correctness of the judgment.” The court then discusses the fact that one Forsee was Donnell’s attorney, and that his conduct in the matter was reprehensible and that the plaintiff Guinan was bound by Forsee’s acts. Those of this bench who participated in this case, realize that it was not inadequacy of price alone that forced the conclusion reached in that case. The language first quoted was not necessary for a disposition of that *534case and to that extent at least is obiter. The record shows that gross inadequacy of price was coupled with gross conduct, which conduct alone was sufficient to void the deed.
We are cited to Hanson v. Neal, 215 Mo. l. c. 275, where our brother Lamm uses this language: “How did this sheriff measure up to the foregoing standard of duty? Not at all. Let the record tell the story. At the instance of appellants he made the sale at an unusual hour — itself a badge of fraud in the absence of a request from the parties in interest. He made it in the teeth of a reasonable request from the mortgagee to await the usual hour. While inadequacy of consideration as a general rule is not of itself a distinct principle of relief in equity (1 Story. Eq. [11 Ed.], sec. 245), yet in this instance he permitted the property to pass at so gross an inadequacy of price as to ‘shock the conscience,’ and when the conscience is shocked, the ear of the chancellor opens. [Ibid., sec. 246.] He did this at the request and to suit the by-ends (the so-called convenience) of bidders who were itching for a quick sale and a fetching bargain, and persuaded him to make it before the representative of the mortgagee could arrive from Neelysville. Not only so, but the mortgagor had a representative in Doniphan (Mr. Langford) who testified he was not present because of the untimely hour. The sale, then, was in very truth and fact made for the benefit of those who wanted to feather their own nests by sacrificing the interests of both mortgagor and mortgagee, and succeeded in doing that very thing.” But wh<r reading this opinion would construe it to announce the broad doctrine that mere ‘inadequacy of price alone would obviate a deed under sale. In this instance it was a foreclosure sale, and not an execution sale.
We next have Morriso v. Philliber, 30 Mo. 145. This is an action to set aside a deed because procured by fraud. The deed was made by plaintiff to defend*535ant. The case is not parallel in any way to the case at bar. In this case the grossest fraud is shown. One Mulholland acted as the agent of both parties in the sale, and this without knowledge of plaintiff. Not only so,.but plaintiff had lived with Mulholland at one time and depended upon him, owing to her own ignorance and illiteracy. That said Mulholland, acting as the agent of both, by deception induced the making of the deed where property worth $5,000 was bought for $75. In connection with this state of facts, Ewing, J., did say: “Although mere inadequacy of consideration is not deemed a sufficient ground of relief of itself, it may be so gross as to amount to conclusive evidence of fraud. But where there are ingredients in the case of a suspicious nature or peculiar relations between the parties, gross inadequacy of price must necessarily furnish the most vehement presumption of fraud. [1 Story, sec. 211.] ” That ease is far from announcing the broad doctrine our brother announces.
Next we have Cobb v. Day, 106 Mo. l. c. 300. The case is not in point but is authority the other way. In it Thomas, J., says: “It has been said that mere inadequacy of price, abstracted from all other considerations, is not sufficient to induce a court to afford relief against a contract or to set aside a deed. If a person with the eyes open will make a bad bargain, he must suffer by his own imprudence; he has no right to complain, no title to apply to a court of equity for relief. But this circumstance when connected with others which show that the person did not understand the bargain he made or was so oppressed he was glad to make it, knowing its inadequacy, will show a command over him which amounts to fraud. [Newland on Contracts, 359.]” This is not an execution sale case.
Following this, we are cited to Walters v. Hermann, 99 Mo. l. c. 532. Sherwood, J., speaks for the court in this instance. This was a tax sale, but the grossest fraud is made to appear as against minors. *536We say, made to appear, because tbe petition charged gross fraud in the procurement of the judgment and the case rode off on demurrer below, and the lower court was sustained because there were subsequent purchasers involved and the pleading did not plead notice to them. Judge Sherwood said: “The only thing left, therefore, for consideration is as to the sale and the rights of the subsequent purchasers. Mere inadequacy of price is insufficient to set aside a judicial sale. There must be some fraud in the transaction as a general rule, where the sale is open and no improper practices are shown on the part of the purchaser, unless the inadequacy is so gross as per se to amount to proof of fraud in one of its numerous manifestations on the part of the purchaser. [Phillips v. Stewart, 59 Mo. 491, and cases cited; 2 Pom. Eq., secs. 926, 927. Davis v. Dreisback, 81 Ill. 393.]” It will be observed that this case is likewise authority the other way, as strong as it could be written.
Next we have Knoop v. Kelsey, 121 Mo. l. c. 649. This is an action to set aside a deed of trust for fraud. Judge Macearlane made use of this language upon which my learned brother evidently leans: “It may also be said, as well settled, that, while gross inadequacy of the price paid for land at a sheriff’s sale may .be a badge of fraud, it is not sufficient alone to avoid the sale. When such a sale is properly attacked, it is the duty of si court of equity to examine carefully all the circumstances, under which it is made, and very slight evidence of fraud, or unfairness, on the part of the officer making the sale, may be sufficient to demand its cancellation. [Briant v. Jackson, 99 Mo. 598; Phillips v. Stewart, 59 Mo. 491.] There are rare and exceptional cases in which the inadequacy is held to be so gross as to amount to a flagrant abuse of judicial process, and equity has granted relief on that ground alone. [Railroad v. Brown, 43 Mo. 294; Cobb v. Day, 106 Mo. 300, and cases cited; Walters *537v. Hermann, 99 Mo. 532.]” In the latter portion of the quotation is the meat in the eocoanut. It is foundation for this new rule in the present case. The language of Judge Macearlane finds absolutely no support in either of the three cases upon which it rests. We have analyzed the Cobb-Day and Walters-Hermann cases just above. We have quoted from them so as to show that these two cases announced in plain terms the contrary rule.
It only remains to look at Railroad v. Brown, 43 Mo. 294, the third case relied upon by Judge Macearlane. A short excerpt from that case will suffice. Wagner, J., in that case, did make use of this language: ‘ ‘ It will not be necessary to decide in this case, whether the gross inadequacy exhibited by the facts set forth in the petition would, if disconnected and alone, be sufficient to entitle the plaintiff to relief. It may be stated, as a general proposition, that inadequacy of consideration is not of itself a distinct principle of relief in equity. Nevertheless,, where the transaction discloses such unconscionableness as shocks the moral sense and outrages the conscience, courts will interfere to promote the ends of-justice and defeat the machinations of fraud.” It therefore appears that Judge Wagner did not undertake to decide whether or not mere inadequacy of price alone was sufficient to void an execution sale,' and in fact made his decision turn upon other matters of misconduct and fraud.
So we repeat that two of the cases relied upon by Judge Macearlane announced the opposite doctrine, and the othér refused to pass upon the question. But even the language of Judge Macearlane, supra, was merely obiter, because his case was not permitted to be ruled thereby.
Next in order, our brother cites us to Davis v. McCann, 143 Mo. l. c. 177. In this case a sale under execution is attacked, but there were matters therein outside of the mere inadequacy of price. Burgess, J., *538who wrote the Q-uinan-Donnell case, supra, likewise wrote this case. In this case he does nse this language: “Inadequacy of price alone will not justify the setting aside of a sheriff’s sale of real estate under execution, unless the price is so inadequate as to shock the moral sense and outrage the conscience. Then courts will interfere to promote the ends of justice. [Railroad v. Brown, 43 Mo. 294; Cobb v. Day, 106 Mo. 278; Knoop v. Kesley, 121 Mo. 642.]” He relied upon the Brown case in the 43 Mo., where Wagner, J., declined to pass upon the question, the Cobb-Day case, supra, where the ruling is just the other way, and on the opinion of Judge Macearlane in the Knoop-Kelsey case, which opinion we have just fully discussed. So that it can be said that the only three opinions lending support to this new rule are the two written by Judge Burgess and the one by Judge Macearlane, and in each of these the cases cited do not support the doctrine.
The last Missouri case which my learned brother cites is Holdsworth v. Shannon, 113 Mo. l. c. 520; This is an opinion by Sherwood, J., and does assist my brother in his opinion, in the case at bar, to a very slight extent. Judge Sherwood, made use of this language: “The general rule is stated in the books that mere inadequacy of price without more, unless so gross as to shock the moral sense, is insufficient to set aside a sale of land made under a deed of trust, foreclosure or execution. But in such case, the sale must be fairly conducted in all other respects.” His case rode off solely upon other questions not connected with inadequacy of price as appears from page 522 of the opinion. Upon the whole, the case is not authority for the present opinion.
We have noted fully and fairly reviewed each and every case relied upon by my brother, and I desire to reiterate now, what was said in the opinion written when this case was here before, and that is that the doctrine announced in the present opinion as *539well as the doctrine announced in the dissenting opinion upon the other hearing is absolutely contrary to the long followed precedents in this State.
I take next the cases announcing the rule. We begin with the early case of Hammond v. Scott, 12 Mo. l. c. 11, whereat we said: “We do not subscribe to the principle contended for by the complainant’s counsel, that inadequacy of price alone is sufficient ground for setting aside a sheriff’s sale. On the contrary, where the sale has been an open, fair and public one, where there has been no act done or superinduced by the sheriff or purchaser to prevent the property from selling for a higher price, public policy would indicate that such sales, although attended with great pecuniary loss, ought to be upheld and sustained. If the principle was recognized, its application would be entirely arbitrary, as no rule could be established to govern the innumerable cases that arise.”
In Nelson v. Brown, 23 Mo. l. c. 21, we said: “There is no innocent purchaser here. The plaintiff in the execution becomes the purchaser at the sale for his own benefit; is present and privy to all that transpires. Under such circumstances, he is a purchaser with notice in fact, and is affected by the irregularities which occurred. We do not maintain that mere inadequacy of price is sufficient to set aside a sheriff’s sale. But where there is a gross inadequacy of price, courts will require that there be a strict regularity in the proceedings. The irregularities attending the sale in question were such that it must be set aside.”
In Meir v. Zelle, 31 Mo. l. c. 332, Ewing, J., said: “The sale appears to have been conducted fairly and properly in all respects, and mere inadequacy of price is no ground for setting it aside, where this is the case. ’ ’
In Parker v. Railroad, 44 Mo. l. c. 421, Wagner, J., thus tersely announced the rule: “The mere fact that .the lands sold for an inadequate price would not of itself be a sufficient ground to set the sale aside. *540But when a man obtains an estate worth thousands for a mere pittance — a few dollars — if he is permitted to retain the same, it is necessary that he should have been guilty of no misconduct, and that he should have acted with the most exact good faith.”
In Wagner v. Phillips, 51 Mo. 117, we have a case where 160 acres of land worth $6,000' to $8,000 was sold for $108. The action was to set aside the sale for gross inadequacy of- price, and other matters pleaded. On the question of inadequacy of price, Judge Wagner said: “The inadequacy of the price, taken by itself, would not be sufficient ground for affording relief; but when coupled with other facts, it is a circumstance entitled to consideration.”
No man ever upon this bench has had a clearer conception of the law and the rights of litigants than the late Judge Black. He had to deal with a case where property worth $3,000 was sold for $51, and in the course of his opinion, Gordon v. O ’Neil, 96 Mo. l. c. 355, said: “Mere inadequacy of price is not sufficient to set aside a sheriff’s sale; but where there is gross inadequacy of price, the proceedings of the sheriff on the execution ought to be free from irregularities. [Nelson v. Brown, 23 Mo. 13.]”
In the case of Martin v. Castle, 193 Mo. l. c. 195, the petition charged that lands worth $8,000' were sold under execution for $106. The petition attempted to charge other irregularities. The lower court sustained a demurrer to the petition. This judgment was afterward affirmed, and in the opinion, among other things, it was said: ‘ ‘ The allegations of a combination between defendants and others to defraud plaintiff are not of such a character as would justify a setting aside of the sheriff’s sale; nor is the difference between the alleged value of the land and the price which it brought at such sale sufficient to do so.”
In case of State ex rel. v. Boyd, 128 Mo. l. c. 135, a case where the sale was attacked before the deed was *541made, Burgess, J., said: “"While'it may be conceded that a court has complete control over its writs and process, and may, at or before the return term of an execution, set aside a sale made thereunder, it must have some ground upon which to predicate its action, and in this case it has not been suggested in what manner the sheriff’s sale was irregular, or anything else that justified the court in setting it aside. Inadequacy of the price at which the land was sold was not of itself sufficient.”
And in Walker v. Mills, 210 Mo. l. c. 690, as to the rule we said: “It is next urged that there is inadequacy of .price in such sale, and that this, when coupled with slight additional facts, will authorize the court to set aside a sale. It is true that where there is a gross inadequacy of price, coupled with some evidence of fraud or unfairness, an execution sale may be set aside under the authorities in this and other states.”
"We shall not pursue the Missouri cases further. Others may be found in the majority opinion when this case was here before. Suffice it to say that the present opinion is the only one in this State wherein it is said that a tax sale may be set aside for inadequacy of price alone. In no case has it been done up to this time. In all the cases cited by my learned brother, not one of them finally placed its ruling upon the new rule now invoked. "Whilst there appears scattered mutterings about such a rule, yet in no case has it been applied.
In 2 Cooley on Taxation (3 Ed.), p. 959, the rule and the reason for it are thus tersely stated: “The insignificance of the price as compared with the value of the land sold will not defeat a tax sale; for if it should, the power to collect revenue by this method would be futile.”
In 1 Blackwell on Tax Titles (5 Ed.), sec. 567, p. 497, the question is mentioned under the head of fraud. *542It is there said: “Fraud vitiates everything. Contracts of whatsoever dignity, if tainted with fraud, are void at law and in equity. By it the most solemn proceedings of courts of justice are avoided; and we are informed by- high authority that even an act of Parliament conceived in fraud may be declared a nullity. There is nothing in the nature of tax sales which exempts them from the operation of this general maxim. ' On the contrary, a more rigid scrutiny into their fairness is demanded, because of the gross inadequacy of the price usually paid at such sales, and the great inducements held out for the perpetration of fraud in the conduct of them. ’ ’
We shall not go further with the authorities. We have hereinabove said that this new rule is a dangerous one and so we believe it to be. As said in Cooley on Taxation, supra, such a rule leaves a vast number of our land titles resting in the breasts of chancellors rather than upon the records. The stability of fair and open judicial sales is by such a rule wrecked. By such rule, the question whether or not at an open and fair judicial sale a title has been procured rests, not in the fairness of conduct of the sale, but in the elastic conscience of chancellors, whose judgments may be invoked. By such rule we have titles good in one circuit, and bad in another, owing entirely upon what it takes to shock the conscience of the particular chancellor therein. In this case, my brothers in the majority have been shocked by $12 for an alleged $1000 worth of land, but what shape would the chancellor nisi be in if the great weight of the' evidence showed this alleged valuable farm to be worth only half that amount? Should his conscience then become shocked and a regular judicial sale set aside for inadequacy of price ?
To my mind there has been no opinion of this court that will be followed by more disastrous results than the one in the case at bar. Land titles are made *543dependent upon the sliding scale of shock to the chancellor’s conscience. How variant these shocks may be remains to be seen in the great number 'of cases which will follow in the train of this .opinion. The number" of good paper titles now slumbering in the consciences of chancellors we do not know, but in all probability will find out when the majority opinion reaches the bar of the State.
Ye conclude by saying: (1) That the opinion is wrong because upon the face of the petition no cause of-action is stated under the Act of 1903. Under that act, which we say must be strictly construed, the plaintiff must offer to pay all taxes and interest paid by the defendant, in order to state a cause of action. If as a fact no taxes have been paid by the defendant, then to comply with the law he should state that fact in order to account for the absence of the required element in the petition. The Act of 1903 uses the word “shall” and is mandatory and not directory. (2) That the petition was bad and the court nisi was right in sustaining the demurrer, because there was a failure to allege that the collector agreed,to dismiss the suit. Under the law, the State’s lien could not be discharged after suit, unless the party seeking to redeem paid the taxes, interest and county clerk’s costs to the collector, and in addition paid the circuit court costs to the circuit clerk of the county. That the opinion is further in error when it says that plaintiff could rely upon his letter to the collector for all costs, because of the two statutes fully discussed above. (3) That the opinion is in error when in effect it precludes a finding for defendant, although the defendant might be able to show, as he practically did show on the first trial, that plaintiff knew his land was to be sold and yet sat by and permitted it to be sold to one having no knowledge of the alleged equities. (4) That to hold tax sales, made openly and fairly, bad for mere inadequacy of price paid, is to absolutely destroy our *544method of collecting taxes, and is an innovation upon the long and well established rule in this State.
For these reasons, I think the motion for rehearing should be sustained, and upon a further hearing the judgment nisi should be affirmed.
PER CURIAM.
Respondent insists that we overlooked sections 11,495 and 11,505, Revised Statutes 1909. That contention is -an inadvertent error on the part of learned counsel for Mr. Bacon. Both those sections were considered, though not mentioned. We are of opinion that neither of them goes to the question of the sufficiency of the petition on the right to have the tax judgment and. sale set aside on the grounds considered in the opinion. Neither section warrants a false judgment for paid taxes, in order to recover costs.
It is further contended that section 11,508, Revised Statutes 1909 (Laws of 1903, p. 254), makes the petition demurrable. That section provides that in a suit to determine title or recover possession of land sold for taxes, etc., the person seeking that remedy shall offer in his petition to refund defendant the taxes paid by him with interest, etc. The next section, 11,509, provides that a defendant may plead by way of defense the judgment for taxes and pray that they be declared a lien"' and that such defense shall not affect the merits of other defenses. On such premises it is argued that plaintiff’s bill does not comply with that statute, therefore we should not say that the court erred in refusing- to permit the introduction of testimony.
Under the facts of this record defendant paid no taxes at the tax sale and his bid is tendered to him. As to taxes since that time the petition and answer are both silent. So that neither party availed himself of that statute. In such circumstances it is fair to assume that defendant paid no subsequent taxes on *545the land. Indeed plaintiff, in opposition to the motiono for a rehearing, suggests that defendant paid none. As the ease is to go down for a hearing, we are not willing to “sacrifice the justice of the matter on the» sharp edge of technicality.” The statute only applies where taxes have actually been paid by defendant. There is no presumption that defendant had paid any. Shall we make a false assumption of fact in order to cut off plaintiff on a demurrer?
Furthermore, it is clear from the admissions of counsel that the ground now urged was not presented to the trial court. The case has been here twice and such ground does not appear in any brief. It makes its virgin entrance bow on the stage in the motion for a rehearing. Evidently, the case was not decided below on any such theory, and it should not be decided above on that theory. We have reversed the case and remanded it for a new trial. To avoid doing injustice to either party, we will modify the directions so as to permit plaintiff to amend his bill and make an offer to return all taxes and defendant to amend his answer so as to claim a lien for taxes paid if the facts warrant either party in doing so.
The motion for rehearing is overruled.